Per Curiam,
The appellant’s counsel state that they base their claim for reversal upon two grounds: First, that the justice of the peace from whom the case was appealed had no jurisdiction, and as a consequence the court of common pleas had no jurisdiction; second, that the contract between Porter on the one side and Coughenour and Martin on the other was a conditional sale and not a bailment. In view of this statement it is unnecessary to discuss the assignments of error in detail.
The court was clearly right in holding that the writing was in form a bailment. It was a letting for use for a definite term for a certain sum to be paid' monthly, and under the authority of Jones v. Wands, 1 Pa. Superior Ct. 269, no express stipulation for the return of the goods on the expiration of that definite term was necessary to constitute a bailment. See also Stiles v. Seaton, 200 Pa. 114. Nor was it fatal to the plaintiff’s rights as bailor that he never had actual manual possession *62of the goods, if the title was vested in him and by his direction his vendor delivered them to Martin and Coughenour under a bona fide contract of bailment. Whether this was the nature of the transaction or the latter were the real purchasers, Porter simply advancing the price and talcing this contract as security for repayment of the sum advanced, was, under the evidence, a question for the jury and was properly submitted.
As to the question of jurisdiction we can add nothing profitably to the opinion of Judge Bell overruling the motion for new trial.
All the assignments of error are overruled and the judgment is affirmed.